 Case 1:20-cv-00094-HYJ-SJB ECF No. 61 filed 10/08/20 PageID.943 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 IN THE MATTER OF REASSIGNMENT
 OF CASE NO. 1:20-cv-918
 ____________________________/
 WEST BEND MUTUAL INSURANCE
 COMPANY,
                                                          Administrative Order No. 20-CA-076
          Plaintiff,

 v.

 TROY WILLIAM TINGLEY, et al.,

          Defendants.
 ____________________________/


         WHEREAS, Magistrate Judge Sally J. Berens has determined that Case No. 1:20-cv-918,
West Bend Mutual Insurance Company v. Tingley, et al., assigned to the Hon. Janet T. Neff, is
related to Case No. 1:20-cv-94, Tingley v. State of Michigan, et al., assigned to the Hon. Hala Y.
Jarbou, both Article III Judges have consented to the reassignment of the above captioned case,
and the undersigned has concluded that the above case should be reassigned under Local Civil
Rules 3.3.1(d)(iii)(A)(2) and 3.3.1(d)(iii)(B),
         IT IS HEREBY ORDERED that the Clerk of Court shall reassign the above case to the
Hon. Hala Y. Jarbou, under the approved procedure.
         IT IS FURTHER ORDERED that a copy of this Administrative Order shall be filed in
the case referenced herein.

Dated:      October 8, 2020                       /s/ Robert J. Jonker
                                                  ROBERT J. JONKER
                                                  CHIEF UNITED STATES DISTRICT JUDGE



NOTICE TO THE PARTIES FROM THE CLERK OF COURT:
Case No. 1:20-cv-918 has been reassigned to the: Hon. Hala Y. Jarbou. All future filings shall
reflect her name.
